DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”).  Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.  The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).


As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-12 and 14-20, drawn to an adhesive member.
Group II, claim 13, drawn to a method of producing the adhesive member
The inventions listed as Groups I and II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The common feature --an adhesive member comprising: a base material having an uneven shape on at least one surface; and a surface layer covering at least a portion of the surface having the uneven shape on the base material-- cannot qualify as a special technical feature as it does not provide a contribution over the prior art because it is disclosed by Tomino et al. (US 2010/0092730 A1) (see the international search report).
In particular, Tomino teaches an adhesive sheet (ref. #1) comprising a base material (ref. #2) having an uneven form comprising a concave part (ref. #4) and a convex part (ref. #5) (which together are considered equivalent to the claimed "uneven surface on at least one surface") and further indicates an adhesive layer (ref. #3) over and in contact with the convex part (figure1 and [0039] of Tomino).  Therefore, the reference(s) specifically suggest(s) using the common elements as claimed. 
During a telephone conversation with Fang Liu on 19 March 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-12 and 14-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 13 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim 
The examiner has required restriction between product or apparatus claims and process claims.  Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder.  All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112.  Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined.  See MPEP §821.04.  Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims.  Failure to do so may result in no rejoinder.  Further, note See MPEP §804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Regards to Claim 3:  Claim 3, 5, and 7 each recites the limitation "each protrusion on the base material" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
With Regards to Claim 6:  Claim 6 recites the limitation "adjacent protrusion on the base material" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10-12, and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomino et al. (US 2010/0092730 A1).
Regarding Claim 1:  Tomino teaches an adhesive sheet (ref. #1) comprising a base material (ref. #2) having an uneven form comprising a concave part (ref. #4) and a convex part (ref. #5) (which together are considered equivalent to the claimed "uneven surface on at least one surface") and further indicates an adhesive layer (ref. #3) over and in contact with the convex part (figure1 and [0039] of Tomino).
Regarding Claim 2:  Tomino teaches that the surface layer is arranged over tips of plural protrusions on the base material and a bottom surface between two adjacent protrusions of the plural protrusions, and a surface of the surface layer that is on a side facing the bottom surface, have a space therebetween (figures 1, 2, and 4 of Tomino).
Regarding Claims 3 and 14:  Tomino does not explicitly recite that --a ratio of a height of each protrusion on the base material with respect to a thickness of the surface layer (height of each protrusion/thickness of the surface layer) is from 0.2 to 1,000--.  However, Tomino teaches that the height of each protrusion ("depth of the convex part") is from 1 to 200 µm and the thickness of the surface layer ("non-permeable adhesive layer") is from 10 to 300 µm ([0017] of Tomino).  As such, a person having ordinary skill sufficiently specific to anticipate the claimed ratio of --from 0.2 to 1,000--.  See MPEP §2131.03(II).
Regarding Claims 4 and 15:  Tomino teaches that the thickness of the surface layer is about 10 to 300 µm thick ([0017] of Tomino); which is sufficiently specific to anticipate the claimed range of --from 0.1 µm to 50 µm--.  See MPEP §2131.03(II).
Regarding Claims 5 and 16:  Tomino teaches that the protrusions each have a width ("spacing between adjacent concave parts") of between 5 to 20000 µm ([0017] of Tomino), which is sufficiently specific to anticipate the claimed --width of from 0.1 µm to 200 µm--.  See MPEP §2131.03(II).
Regarding Claims 6 and 17:  Tomino teaches that the distance between the adjacent protrusion ("width of each concave part") is 10 to 25000 µm ([0017] of Tomino), which is sufficiently specific to anticipate the claimed range of --0.1 µm to 500 µm--.  See MPEP §2131.03(II).
Regarding Claims 7 and 18:  Tomino teaches that the protrusions each have a length ("depth of each concave part") of 1 to 200 µm ([0017] of Tomino), which is sufficiently specific to anticipate the claimed range of --from 0.1 µm to 200 µm--.  See MPEP §2131.03(II).
Regarding Claim 10:  Tomino teaches the claimed adhesive member, but does not explicitly recite that --the surface layer and the base material have a storage elastic modulus of from 1 MPa to 1 GPa--.  However, Tomino uses the same material as the applicants (i.e. the surface layer and the base material layer being formed of a polyurethane-based material, see ([0044] and [0051]) of Tomino and ([0028] and [0039]) inherently possesses a storage elastic modulus of from 1 MPa to 1 GPa.  See MPEP §2112.
Regarding Claim 11:  Tomino teaches the claimed adhesive member, but does not explicitly recite that --the surface layer and the base material have a tackiness of 25 N/cm2 or less--.  However, Tomino uses the same material as the applicants (i.e. the surface layer and the base material layer being formed of a polyurethane-based material, see ([0044] and [0051]) of Tomino and ([0028] and [0039]) of the instant specification).  Therefore, it is the decision of the examiner that the surface layer and the base layer of Tomino inherently possesses a tackiness of 25 N/cm2 or less.  See MPEP §2112.

Regarding Claim 12:  Tomino teaches that the adhesive member is in the form of a tape, sheet, or a film (figures 1 to 5 of Tomino).

Claims 1-8, 12, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sitti et al. (US 8,206,631 B1).
Regarding Claim 1:  Sitti teaches a dry adhesive hierarchical structure comprising a backing layer with a first layer of a plurality of stems (ref. #22), projecting from the surface of the backing layer, with each stem having a tip (ref. #28), and a second layer of smaller fibers (ref. # 60) affixed to the tips (ref. #28) of the stems (ref. #22) (figures 14 to 15d, 16, [Col. 10: li. 34-52], [Col. 20: li. 12-33], and [Col. 20: li. 62 to Col. 21: li. 8] of Sitti).  Alternatively, Sitti also teaches that the second layer can be figures 17 to 18 and [Col. 21: li. 53 to Col. 22: li. 45] of Sitti).
Regarding Claim 2:  Sitti teaches that the surface layer is arranged over tips of plural protrusions on the base material and a bottom surface between two adjacent protrusions of the plural protrusions, and a surface of the surface layer that is on a side facing the bottom surface, have a space therebetween (figures 14 to 15d and 16 to 18 of Sitti).
Regarding Claims 3 and 14:  Sitti does not explicitly recite that --a ratio of a height of each protrusion on the base material with respect to a thickness of the surface layer (height of each protrusion/thickness of the surface layer) is from 0.2 to 1,000--.  However, a person skilled in the art would have been above to visually discern from Sitti, that the height of each protrusion is more than three times the height of the thickness of the surface layer (figure 18 of Sitti); which anticipates the claimed ratio of --from 0.2 to 1,000--.  See MPEP §2131.03(I).
Regarding Claims 4 and 15:  Sitti does not explicitly recite that --a thickness of the surface layer is from 0.1 µm to 50 µm--.  However, a person skilled in the art would have been above to visually discern from Sitti, that the thickness of the surface layer is about 20 µm thick (figure 16 of Sitti); which anticipates the claimed range of --from 0.1 µm to 50 µm--.  See MPEP §2131.03(I).
Regarding Claims 5 and 16:  Sitti teaches that the protrusions each have a diameter of about 35 µm (figure 18 and [Col. 12: li. 7-9] of Sitti), which anticipates the claimed --width of from 0.1 µm to 200 µm--.  See MPEP §2131.03(I)
Regarding Claims 6 and 17:  Sitti teaches that the center-to-center spacing of each protrusion is 120 µm ([Col. 12: li. 9-11] of Sitti), which anticipates the claimed range of --0.1 µm to 500 µm--.  See MPEP §2131.03(I).
Regarding Claims 7 and 18:  Sitti teaches that the protrusions each have a length of about 100 µm (figure 18 and [Col. 12: li. 7-9] of Sitti), which anticipates the claimed range of --from 0.1 µm to 200 µm--.  See MPEP §2131.03(I).
Regarding Claims 8 and 19:  Sitti teaches that the base material and the surface layer can comprise the same material ([Col. 20: li. 23-25] of Sitti).
Regarding Claim 10:  Sitti teaches the claimed adhesive member, but does not explicitly recite that --the surface layer and the base material have a storage elastic modulus of from 1 MPa to 1 GPa--.  However, Sitti uses the same material as the applicants (i.e. the surface layer and the base material layer being formed of a polyurethane-based material, see ([Col. 20: li. 23-30] and [Col. 22: li. 36-41]) of Sitti and ([0028] and [0039]) of the instant specification).  Therefore, it is the decision of the examiner that the surface layer and the base layer of Sitti inherently possesses a storage elastic modulus of from 1 MPa to 1 GPa.  See MPEP §2112.
Regarding Claim 11:  Sitti teaches the claimed adhesive member, but does not explicitly recite that --the surface layer and the base material have a tackiness of 25 N/cm2 or less--.  However, Sitti uses the same material as the applicants (i.e. the surface layer and the base material layer being formed of a polyurethane-based material, see ([Col. 20: li. 23-30] and [Col. 22: li. 36-41]) of Sitti and ([0028] and [0039]) of the instant specification).  Therefore, it is the decision of the examiner that the inherently possesses a tackiness of 25 N/cm2 or less.  See MPEP §2112.
Regarding Claim 12:  Sitti teaches that the adhesive member is in the form of a tape, sheet, or a film (figures 14 and 17d of Sitti).

Allowable Subject Matter
Claims 9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With Regards to the references of record relied upon in the 35 U.S.C. §102(a)(1) rejections in this Office Action.
The following is a statement of reasons for the indication of allowable subject matter:
With regards to the closest prior art of record Tomino et al. (US 2010/0092730 A1):  The indicated prior art, while providing for --an adhesive member--; does not provide any disclosure or teachings for a person to have made --a storage elastic modulus of the surface layer be less than a storage elastic modulus of the base material-- {instant claims 9 and 20}.  (In the instant case, the allowable subject matter pertains to the storage elastic modulus of the surface layer being less than that of the base material.)  It is these teachings that makes the claim allowable over the prior art of record.  Furthermore, no combination of Tomino with any other prior art of record would have provided sufficient motivation for a person having ordinary skill in the art at the 
With regards to the closest prior art of record Sitti et al. (US 8,206,631 B1):  The indicated prior art, while providing for --an adhesive member--; does not provide any disclosure or teachings for a person to have made --a storage elastic modulus of the surface layer be less than a storage elastic modulus of the base material-- {instant claims 9 and 20}.  (In the instant case, the allowable subject matter pertains to the storage elastic modulus of the surface layer being less than that of the base material.)  It is these teachings that makes the claim allowable over the prior art of record.  Furthermore, no combination of Sitti with any other prior art of record would have provided sufficient motivation for a person having ordinary skill in the art at the time of the invention to have modified Sitti in such a way as to meet the claimed invention.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD M FLORES JR whose telephone number is (571)270-1466.  The examiner can normally be reached on 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        

/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781